           Case 1:19-cr-00131-PAE Document 474 Filed 09/18/20 Page 1 of 1

EPSTEIN & WEIL LLC
ATTORNEYS AT LAW                                                                (212) 732-4888
225 Broadway                                                                  LLOYD EPSTEIN
New York, NY 10007                                                            JUDITH H. WEIL




                                           September 18, 2020

  ECF and EngelmayerNYSDChambers@nysd.uscourts.gov
  Hon. Paul A. Engelmayer
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

                         Re: United States v. Dwayne Conley
                             Dkt. No. 19-Cr-131 (PAE)


  Dear Judge Engelmayer:

        On behalf of Mr. Conley, I request that the trial be adjourned to January, 2021. The
  Government does not oppose an adjournment to the first quarter of 2021. We have conferred
  with counsel for Mr. Rivera, and have been informed that they are not in a position to
  consent to our request given Mr. Rivera's desire to exercise his right to a speedy trial.

                                           Sincerely,


                                           Lloyd Epstein

  LE:pc
  Enc.

  cc. All Counsel
      (Via Email)

      Mr. Dwayne Anthony Conley
